Citation Nr: 1130162	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  09-35 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disability, previously claimed as a nervous condition.

2.  Entitlement to service connection for a psychiatric disability, previously claimed as a nervous condition.  


REPRESENTATION

Appellant represented by:	Scott E.  Schermerhorn, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.  Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran provided testimony at a February 2011 hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The reopened issue of entitlement to service connection for a psychiatric disability, claimed as a nervous condition, is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran did not submit a notice of disagreement within one year of the September 1992 notification of an August 1992 RO rating decision that denied service connection for a nervous condition.  

2.  Since the August 1992 RO denial of the claim for service connection for a nervous condition, evidence was received which had not been previously submitted to agency decisionmakers, which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and is not merely cumulative or redundant of the evidence of record at the time of the August 1992 RO denial of the claim; this evidence raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1992 RO decision that denied a claim for service connection for a nervous condition is final.  38 U.S.C.A. § 7105 (West 2002).
 
2.  Evidence received since the August 1992 RO rating decision that denied service connection for a nervous condition, which was the last final denial with respect to the matter, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.  L.  No.  106-475, 114 Stat.  2096 (2000) defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

In the present case, the Board reopens the claim for service connection for a psychiatric disability, previously claimed as a nervous condition.  Under these circumstances, there is no prejudice to the Veteran in adjudicating the application to reopen without further discussion of the VCAA.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Further development pursuant to VA's duty to assist with respect to the reopened claim will be addressed in the remand portion of this decision.


Claim Reopened

In this case, the Veteran did not file a notice of disagreement within one year of a September 1992 letter notifying him of the unfavorable August 1992 RO rating decision that denied service connection for a nervous condition.  Thus, the decision became final and is generally not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed." Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the Justus presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

At a February 2011 Board hearing the Veteran asserted that he heard voices during service.  He described the progressive worsening of the voices during service from hearing innocuous suggestions as to how to do his job, in the nature of a conscience, to a voice expressing irrational thoughts that he could not turn off.  He indicated that he began to drink to excess as a result of the distress caused by hearing the voices.  His service treatment records corroborate that he had trouble with excessive drinking as his period of active service progressed.  

As the Veteran has pointed out, his recollection of hearing voices during service is consistent with a previously received record of VA psychiatric hospitalization in December 1991, which states that the Veteran related a history of hearing voices since his service time.  The history was related to a VA clinician in December 1991, prior to the initial date of receipt by VA of the Veteran's claim for service connection for a nervous condition in January 1992.

In contrast, the August 1992 RO rating decision that first denied the Veteran's claim for service connection for a nervous condition was based on a history as related by the Veteran in his January 1992 application for service connection that "he first had feelings of a nervous problem immediately after discharge from service."

The Veteran's current detailed assertion at his February 2011 Board hearing that he began hearing voices during service, consistent with a brief history related in a record of VA psychiatric hospitalization in December 1991, is newly received evidence, the credibility of which is presumed for purposes of reopening his claim.  Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This history is not merely cumulative and relates to an unestablished fact necessary for substantiation of his claim, i.e., in-service incurrence of psychiatric disability, and raises a reasonable possibility of substantiating his claim.  Thus, the criteria for receipt of new and material evidence are met.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010) (Veteran need not always submit medical nexus opinion in order to warrant reopening of service connection claim; evidence of chronic disability but without medical nexus opinion may be sufficient to warrant reopening).  Accordingly, reopening of the Veteran's claim for service connection for a psychiatric disability, previously claimed as a nervous disorder, is warranted.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim for service connection for a psychiatric disability, previously claimed as a nervous condition, is reopened.


REMAND

At his February 2011 Board hearing the Veteran indicated that he began receiving Social Security Administration (SSA) disability benefits due to disability resulting from what he characterized as a combination of physical and mental stress, including impairment due to spinal injuries and schizophrenia.  See February 2011 Board hearing transcript at pages 17 and 21.  The relevant SSA disability records must be sought and associated with the claims file.  See 38 U.S.C.A. § 5013A(a)-(c); Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010).  

Also, at his February 2011 Board hearing, the Veteran indicated that he was submitting an article or study on the toxic effects of contaminated drinking water at certain areas of Camp Lejeune while he was stationed there, including evidence as to the neurobehavioral effects of solvent mixtures in the drinking water.  See February 2011 Board hearing transcript, pages 20-21.  The article or study is not associated with the claims file.  The Veteran must be requested to submit the article or study to the RO.  See 38 U.S.C.A. § 5103A(a)-(c).

Additionally, the RO must seek to obtain any pertinent records of VA or private medical treatment that have not yet been associated with the claims file.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran has described in-service performance problems that might reflect the incurrence of a psychiatric disability during active service.  His complete Official Military Personnel File, which may reflect such in-service performance issues, must be sought and associated with the claims file.  See 38 U.S.C.A. § 5103A(a)-(c).

At his February 2011 Board hearing the Veteran stated that he heard voices during service.  He described the progressive worsening of the voices during service from hearing innocuous suggestions as to how to do his job, in the nature of a conscience, to a voice expressing irrational thoughts that he could not turn off.  He indicated that he began to drink to excess during service as a result of the distress caused by hearing the voices.  His service treatment records corroborate that he had trouble with excessive drinking as his period of active service progressed.  A record of VA psychiatric hospitalization in December 1991 states that the Veteran related a history of hearing voices since service.  The Veteran asserts that he experienced the hearing of voices from active service forward, and post-service records of psychiatric treatment and hospitalization relate recurrent problems of hearing voices and auditory hallucinations.

Because there is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service," but there is "insufficient competent medical evidence on file for the Secretary to make a decision on the claim," a VA examination and opinion as to whether the Veteran's psychiatric disability began during service or is related to some incident of service is required for adjudication of the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The copies in the claims file from microfiche of the Veteran's service treatment records range from barely legible to illegible.  The microfiche films are in the claims file with the service treatment records.  The RO must attempt to produce better copies of the records set forth in the microfiche so that they may be effectively reviewed by the VA examiner and VA adjudicative personnel.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for a psychiatric disability during the period from August 1985 forward but have not been previously received by the VA Regional Office.  

(a) The records sought must include records of recent VA psychiatric treatment at the Wilkes-Barre VA Medical Center.  See February 2011 Board hearing transcript, pages 17, 19, 23-24.  

(b) After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain any identified relevant and potentially available records that have not been previously received from each health care provider the Veteran identifies.  

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO.
  
2.  Contact all necessary sources to obtain the Veteran's complete Official Military Personnel File.

3.  Print clearly legible copies of the Veteran's service treatment records from the microfiche film associated with the claims file.  The microfiche film is in the white service department records envelope, in a second smaller envelope with the Veteran's name on it and marked "MED RECORD ONLY."

4.  Contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  

5.  Request the Veteran to provide a copy of the article or study discussing contaminated water at Camp Lejeune during the 1982 time frame.  The article or study is said to include evidence of the neurotoxic effects of solvents in the drinking water of certain areas of Camp Lejeune during that time frame.  The Veteran had intended to submit the article or study at his February 2011 Board hearing but it is not associated with the claims file.
 
6.  Once all relevant available medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA mental health examination for the purpose of determining whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran has a psychiatric disability that began during service, is related to any incident of service, or was manifested as a psychosis within one year after discharge from service.

(a) The RO must send the claims file to the examiner for review, and the clinician must indicate that the claims file was reviewed.  The records reviewed must include the following:

(i) Service department records concerning alcohol abuse during service and any service personnel records obtained in connection with this remand.

(ii) Records of psychiatric treatment beginning in 1988.

(iii) A record of VA psychiatric hospitalization in December 1991 which indicates that the Veteran provided a history of hearing voices since service.

(iv) A record of private hospitalization from December 1991 to January 1992, which indicates that the Veteran related a history of depression beginning in active service.
 
(v) Any article or study provided by the Veteran as to the neurotoxic effects of solvents in the drinking water at certain areas of Camp Lejeune during the 1982 time frame.

(b) The examiner must take a full psychiatric history from the Veteran.  If there is a clinical or medical basis to support or question the history provided by the Veteran, the examiner must state this finding with a complete rationale.

(c) In the conclusion or assessment section of his or her report the examiner must address the purpose of the examination-to determine whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran has a psychiatric disability that began during service, is related to any incident of service, or was manifested as a psychosis within one year after discharge from service.

In reaching this determination, the clinician must report as to whether any symptoms evidenced during or within one year of service may be identified as a manifestation of any later-diagnosed psychiatric disability.  See 38 C.F.R. § 3.307(c).

(d) The examiner must provide a complete rationale for his or her opinions, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.  

(e) If the examiner cannot provide the requested medical opinion without resort to pure speculation, he or she must provide the reasons for his or her inability to do so, e.g., a lack of appropriate specialization on the part of the examiner, a lack of adequate factual information available from the Veteran and the claims file, a lack of reliability of the history provided by the Veteran, or a question posed being beyond the current learning and scope of psychology and psychiatry.

7.  Readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.  2010).




______________________________________________
TARA L.  REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


